Stratton, J.,
concurring. The court’s decision today strikes a careful balance between the public’s right to know and the need to guard the fundamental integrity and fairness of a trial for both the defendant and the state.
Appellant and relator focus on the jury process and the curative powers of a judge to correct pretrial publicity problems generated by publicizing the discovery records at issue, such as the use of voir dire and venue changes to keep the jury pool untainted. However, a more serious issue which affects the integrity of the trial itself, and which no judicial order can cure, is the tainting of witness testimony from witness exposure to the publicized information.
During trial, witnesses are separated to keep their testimony untainted, prevent collusion, or prevent unintended, subconscious shading of their testimony because of other knowledge gained about the case. If a witness learns through the media of the confession of a defendant, statements by other witnesses, test results, or expert witness reports, the witness’s testimony may become tainted and unreliable. Witnesses may not only use the publicized information to consciously bolster the prosecution’s or defense’s case, but also may be subconsciously influenced by this information so as to shade their testimony as a result of perceptions and beliefs newly formed from exposure to the publicized information. Once a witness is tainted, the problem cannot be reversed. The court correctly struck a balance between the public’s right to know and the integrity of the trial itself.